UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Amendment No. 1 xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedFebruary 28, 2011 or []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-53774 EARTH DRAGON RESOURCES INC. (Exact name of small business issuer as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Azaban Green Terrace St. 3-20-1 Minami Azabu Minato-ku Tokyo, 106-0047 Japan (Address of principal executive offices) 81-(0)3-6859-8532 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [] YES [ x ] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 254,480,000 common shares issued and outstanding as of April 11, 2011. EXPLANATORY NOTE This Amendment No. 1 to Earth Dragon Resources Inc.'s Quarterly Report on Form 10-Q for the period ended February 28, 2011, is being filed for the sole purpose of filing the Certification of the Company's Principal Execuative and Principal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. This amended Quarterly Report includes only the Company's financial statements and the exhibits. All other portions of the form 10-Q previously filed have not been amended and therefore are not included herewith. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. Earth Dragon Resources Inc. (An Exploration Stage Company) Finacial Statements Table of Content Balance Sheets F-2 Statements of Operations F-3 Statements of Stockholders' Equity Deficiency F-4 Statements of Cash Flows F-5 F-1 Earth Dragon Resources Inc. (An Exploration Stage Company) Balance Sheets (Expressed in US Dollars) February 28, May 31, ASSETS (Unaudited) Current Assets Cash $ $ Prepaid Expenses - Total Current Assets Mining property acquisition costs, less reserve for impairment of $6,500 - - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Current Liabilities Account payable and accrued liabilities $ $ Due to related parties Notes payable - Total current liabilities Stockholders' Equity (Deficiency) Common stock, $0.0001 par value; authorized 2,850,000,000 shares, issued and outstanding 254,480,000 and 454,480,000 shares, respectively Additional paid-in capital Deficit accumulated during the exploration stage Total stockholders' equity (deficiency) Total Liabilities and Stockholders' Equity (Deficiency) $ $ See notes to financial statements. F-2 Earth Dragon Resources Inc. (An Exploration Stage Company) Statements of Operations (Expressed in US Dollars) (Unaudited) Three months Ended February 28, 2011 Three months Ended February 28, 2010 Nine months Ended February 28, 2011 Nine months Ended February 28, 2010 Period October 23, 2007 (Inception) to February 28, 2011 Revenue $ - $ - $ - $ - $ - Cost and expenses Impairment of mining property acquisition costs - Impairment of investment in Tanzania Joint Venture - - Exploration costs - - - Compensation to related parties - - Other general and administrative expenses Total Costs and Expenses Net Loss $ Net Loss per share Basic and diluted $ Number of common shares used to compute loss per share Basic and Diluted See notes to financial statements. F-3 Earth Dragon Resources Inc. (An Exploration Stage Company) Statements of Stockholders' Equity (Deficiency) For the period October 23, 2007 (Inception) to February 28, 2011 (Expressed in US Dollars) Common Stock, $0.0001 Par Value Additional Paid-in Capital Deficit Accumulated During the Exploration Stage Total Stockholders' Equity (Deficiency) Shares Amount Common stock issued for cash on January 31, 2008 at $0.0000526 per share $ $ $ - $ Net loss for the period October 23, 2007 (inception) to May 31, 2008 - - - Balance, May 31, 2008 Common stock sold on January 31, 2009 at $0.0013158 per share - Net loss - - - Balance, May 31, 2009 Net loss Balance, May 31, 2010 Unaudited: Forgiveness of due to related party by Yuan Kun Deng, Chief Executive Officer of the Company from October 23, 2007 (inception) to September 21, 2010 - - - Cancellation on January 21, 2011 of common stock issued on January 31, 2008 to Yuan Kun Deng, Chief Executive Officer of the Company from October 23, 2007 (inception) to September 21, 2010 - - Net loss for the nine months ended February 28, 2011 - - - Balance, February 28, 2011 $ See notes to financial statements. F-4 Earth Dragon Resources Inc. (An Exploration Stage Company) Statements of Cash Flows (Expressed in US Dollars) (Unaudited) Nine months Ended February 28, 2011 Nine months Ended February 28, 2010 Period October 23, 2007 (Inception) to February 28, 2011 Cash Flows from Operating Activities Net loss $ $ $ Adjustments to reconcile net loss to net cash used for operating activities: Impairment of mining property acquisition costs - - Impairment of investment in Tanzania Joint Venture - Changes in operating assets and liabilities: Prepaid expenses - Accounts payable and accrued liabilities Due to related party - Net cash provided by (used for) operating activities Cash Flows from Investing Activities Mineral property acquisition - - Investment in Tanzania Joint Venture - Net cash provided by (used for) investing activities - Cash Flows from Financing Activities Proceeds from sale of common stock - - Due to related party Notes Payable - Net cash provided by (used for) financing activities Increase (decrease) in cash Cash, beginning of period - Cash, end of period $ $ $ Supplemental Disclosures of Cash Flow Information: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - Schedule of non-cash financing activities: Issuance of Promissory Note to Irish Son Limited ("ISL") in exchange for ISL's payment of company liabilities (Accounts payable and accrued liabilities- $1,980, Due to related party- $ $ - $ Increase in due to related party (Yuan Kun Deng, Chief Executive Officer of the Company from October 23, 2007 (inception) to September 21, 2010) as a result of Mr. Deng's payment of Company liabilities $ $ - $ Forgiveness of due to related party by Yuan Kun Deng, Chief Executive Officer of the Company from October 23, 2007 (inception) to September 21, 2010 $ $ - $ See notes to financial statements. F-5 EARTH DRAGON RESOURCES INC. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS February 28, 2011 (Expressed in US Dollars) (Unaudited) 1. Nature of Operations Earth Dragon Resources, Inc. (the “Company”) was incorporated in the State of Nevada on October 23, 2007. The Company is an Exploration Stage Company as defined by Accounting Standards Codification (“ASC”) Topic 915, “Development Stage Entities”. As discussed in Note 3, the Company has acquired a mineral property located in the State of Nevada, U.S.A, and has not yet determined whether this property contains reserves that are economically recoverable.As discussed in Note 4, the Company entered into two joint venture agreements to finance mining activities in Africa. Effective December 14, 2010, the Company effected a 38 for 1 forward stock split, increasing the issued and outstanding shares of common stock from 11,960,000 shares to 454,480,000 shares. All shares and per share amounts have been adjusted to retroactively reflect this stock split. 2. Interim Financial Information The unaudited financial statements as of February 28, 2011 and for the three and nine months ended February 28, 2011 and 2010 and for the period October 23, 2007 (inception) to February 28, 2011 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-Q. In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of February 28, 2011 and the results of operations and cash flows for the periods ended February 28, 2011 and 2010. The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited. The results for the nine months ended February 28, 2011 are not necessarily indicative of the results to be expected for any subsequent quarter of the entire year ending May 31, 2011. The balance sheet at May 31, 2010 has been derived from the audited financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission's rules and regulations. These unaudited financial statements should be read in conjunction with our audited financial statements and notes thereto for the period October 23, 2007 (inception) to May 31, 2010 as included in our Form 10-K filed with the Securities and Exchange Commission on September 14, 2010. 3. Mineral Property In December 2007, we acquired the right to conduct exploration activities on the Mountain Queen Lode Mining Claim, located in Clark County, Nevada, U.S.A., at a cost of $6,500. The Claim Number is NMC#1010396, which expires September 1, 2011. F-6 In March 2008, the Company received an evaluation report from a third party consulting firm recommending an exploration program with a total estimated cost of $88,000. Due to lack of working capital, the Company has not completed this program. On May 31, 2008, the Company recorded a $6,500 provision for impairment of mining property acquisition costs. 4. Joint Venture Agreements Ghana On January 12, 2011, the Company entered into a Joint Venture Agreement with Gravhaven Limited whereby the parties are to work together to develop the Nkwanta and the Asuogya mining concessions located in Ghana that are owned by Netas Mining Company (“Netas”). Gravhaven Limited has the right to acquire a 65% ownership interest in Netas pursuant to the terms of a Joint Venture Agreement dated April 5, 2010it entered into with Netas and EmmanuelAdolf Tagoe, a shareholder of Netas.Under the terms of its joint venture agreement with Gravhaven, the Company is to contribute $2,000,000 towards the development of Netas’ concessions in exchange for a 20% ownership in Netas. On March 8, 2011, we paid $35,000 to Hansen Drilling Ltd. as our first cash contribution to this joint venture. Tanzania On January 21, 2011, the Company entered into a Joint Venture Agreement with Gregory Investments Corp. (“Gregory”) whereby the parties were to work together to develop certain mining concessions located in Tanzania that are owned by Chisu Gold Mines Limited (“Chisu”), which is owned 60% by Gregory.The Joint Venture Agreement provided that the Company was to pay Gregory an initial amount of $100,000 and was to conduct due diligence within 90 days.Also, the Company was to contribute an additional $400,000 within 90 days, an additional $2,000,000 over 2 years (in exchange for a 20% ownership interest in Chisu), and an additional $3,000,000 within 3 years of the date of completion of the feasibility study (in exchange for an additional 30% ownership interest in Chisu).On March 30, 2011, the Company decided not to proceed with this joint venture. On January 24, 2011 and February 23, 2011, we made payments to Ivana Obrenic of $25,000 and $100,000, respectively, pursuant to this joint venture.Effective February 28, 2011, we recorded a $125,000 provision for impairment of investment in Tanzania joint venture. 5. Due to Related Parties Due to related parties consists of : February 28, 2011 May 31,2010 Compensation and expenses due Thomas Herdman (“ Herdman”),chief executive officer of the Company sinceSeptember 21, 2010 $ $ - F-7 Compensation due Date Jiriicho (“ Jiriicho”), director of the Company since February 1, 2011 - Amount due Yuan Kun Deng (“Deng”), chief executive officer of the Company from October 23, 2007 (inception) to September 21, 2010, non-interest bearing, due on demand - Totals $ $ Under a Consultant Agreement dated September 23, 2010 with Herdman, chief executive officer of the Company since September 21, 2010, the Company agreed to pay Herdman compensation of $15,000 per month for management services, or $79,839 for the period September 21,2010 to February 28, 2011. On October 13, 2010 and November 18, 2010, Irish Son Limited (“ISL”) paid $10,000 and $15,000, respectively, to Herdman or his designee on behalf of the Company (see Note 6). The term of the Consultant Agreement is one year; either party may terminate the agreement by giving the other party 30 days written notice. Under a Consultant Agreement dated February 1, 2011 with James Park Mining Geologist,Director of the Company since February 1, 2011, the Company agreed to pay James Park compensation of $2,500 per month for director fees and service relating to Company joint ventures. Under a Consultant Agreement dated February 1, 2011 with Date Jiriicho, Director of the Company since February 1, 2011, the Company agreed to pay Date Jiriicho compensation of $2,500 per month for director fees. Under a Release signed by Deng, chief executive officer of the Company from October 23, 2007 (inception) to September 21, 2010, Deng agreed to waive the $9,775 remaining balance due him.The Company reported this forgiveness as a $9,775 addition to additional paid-in capital. 6. Notes Payable Notes payable consist of : February 28, 2011 May 31,2010 Promissory note dated February 28, 2011 issued to MEDVenture Ltd. for cash advances on January 24, 2011 and February 22, 2011, interest at 12%, dueFebruary 27, 2012, unsecured $ $ - Promissory note dated November 30, 2010issued to Irish Son Limited (“ISL”) in exchange for ISL’s F-8 payments of certain Company liabilities (see Note 5), interest at 6%, due on demand, unsecured - Totals $ $ - 7. Common Stock Effective December 14, 2010, the Company effected a 38 for 1 forward stock split, increasing the issued and outstanding shares of common stock from 11,960,000 shares to 454,480,000 shares. All shares and per share amounts have been adjusted to retroactively reflect this stock split. On January 31, 2008, the Company issued 380,000,000 shares of common stock to its former chief executive officer for total cash proceeds of $20,000. On January 31, 2009, the Company closed on the sale of a total of 74,480,000 shares of common stock in its public offering at a price of $0.0013158 per share for total cash proceeds of $98,000. On January 21, 2011, the Company cancelled 200,000,000 shares of common stock which had been issued on January 31, 2008 to Yuan Kun Deng, the chief executive officer of the Company from October 23, 2007 (inception) to September 21, 2010, pursuant to the request of Mr. Deng. At February 28, 2011, there are no outstanding stock options or warrants. 8. Income Taxes The provision for (benefit from) income taxes differs from the amount computed by applying the statutory United States federal income tax rate of 35% to income (loss) before income taxes. The sources of the difference follow: Period from For the nine months ended October 23, 2007 February 28, (Date of Inception) to February 28, 2011 Expected tax at 35% $ $ $ Increase in valuation allowance Income tax provision $ - $ - $ - Significant components of the Company’s deferred income tax assets are as follows: February 28, 2011 May 31, 2010 Net operating loss carryforward $ $ Valuation allowances Net deferred income tax assets $ - $ - Based on management’s present assessment, the Company has not yet determined it to be more likely than not that a deferred tax asset of $148,485 at February 28, 2011 attributable to the future utilization of the net operating loss carryforward of $424,244 will be realized. Accordingly, the Company has maintained a 100% allowance against the deferred tax asset in the financial statements. The Company will continue to review this valuation allowance and make adjustments as appropriate. The $424,244 net operating loss carryforward expires $14,392 in year 2028, $84,167 in year 2029, $23,969 in year 2030 and $301,716 in year 2031. Current United States income tax laws limit the amount of loss available to be offset against future taxable income when a substantial change in ownership occurs. Therefore, the amount available to offset future taxable income may be limited. F-9 9. COMMITMENTS AND CONTINGENCIES Going Concern Uncertainty These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has never generated revenues since inception and is unlikely to generate earnings in the immediate or foreseeable future.As of February 28, 2011, the Company has negative working capital of $296,469 and has accumulated losses of $424,244 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. The Company plans to raise additional funds through private placements of debt and /or equity and to acquire interests in mining properties to ultimately achieve profitability.However, there is no assurance that the Company will attain these objectives.These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Joint Venture Agreement As discussed in Note 4, under the Ghana joint venture agreement, the Company has committed to provide financing of $2,000,000 to the joint venture.Presently, the Company does not have sufficient funds and /or available financing to meet this commitment. Rental Agreement On January 10, 2011 the company entered into an Online Virtual Office Agreement with Regus for office spacelocated in Japan.The term of the agreement is from January 11, 2011 to January 31, 2012.The monthly rent is 23,900 Japanese yen (or $292 translated at the February 28, 2011 exchange rate) F-10 PART II. OTHER INFORMATION We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 6. EXHIBITS. The following documents are included herein: Exhibit No. Document Description Certification of Principal Executive Officer and Principal Financial Officer pursuant Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer pursuant Section 906 of the Sarbanes-Oxley Act of 2002. F-11 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the Registrant and in the capacities on this 21th day of April, 2011. EARTH DRAGON RESOURCES INC. Date:April 21, 2011 /s/ Thomas William Herdman Thomas William Herdman President, Secretary, Treasurer and Director (Principal Executive Officer, Principal Financial and Principal Accounting Officer) F-12
